300 A.2d 3 (1972)
Douglas H. G. PIERSON, Appellant Below, Appellant,
v.
DE LA WARR SCHOOL DISTRICT BOARD OF EDUCATION, Appellee Below, Appellee.
Supreme Court of Delaware.
December 5, 1972.
Sheldon N. Sandler, of Bader, Dorsey & Kreshtool, Wilmington, for appellant below, appellant.
Thomas S. Lodge, of Connolly, Bove & Lodge, Wilmington, for appellee below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM:
In this appeal from the Superior Court's affirmance of the decision of the defendant Board of Education, the plaintiff teacher contends that the termination of his employment was not based upon substantial evidence. As indicated by the Superior Court, the point is controlled by Shockley v. Board of Education, etc., Del.Supr., 2 Storey 277, 155 A.2d 323, 327 (1959). We are of the opinion that the evidence here meets the criteria set forth in Shockley: "[S]uch relevant evidence as a reasonable mind might accept as adequate to support a conclusion."
The plaintiff also contends that, as applied in this case, the Delaware Law concerning dismissal of teachers during the school year (14 Del.C. Ch. 14) deprived the plaintiff of procedural due process. It does not appear that this question was "fairly presented to the court below for decision". Rule 5(7), Del.C.Ann. Accordingly, it will not be considered for the first time on appeal.
Affirmed.